Citation Nr: 0528651	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-17 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left foot disorder, 
to include postoperative residuals of a calcaneonavicular bar 
of the left foot.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from October 1981 to November 
1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of March and September 2001 
by the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).  

The Board remanded the case in April 2005.  The veteran 
testified at a hearing held at the RO before the undersigned 
Veterans Law Judge in July 2005.  The case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on her behalf.

2.  The preponderance of the evidence shows that the 
veteran's current left foot disorder, diagnosed as 
postoperative residuals of a calcaneonavicular bar of the 
left foot, was not manifested until many years after service 
and is not related to active duty service or any incident 
therein.


CONCLUSION OF LAW

A left foot disorder, to include postoperative residuals of a 
calcaneonavicular bar of the left foot, was not incurred in 
or aggravated by service, and any arthritis of the foot may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The VA has promulgated revised regulations 
to implement these changes in the law.  See 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  In Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), the United States Court 
of Appeals for Veterans Claims (Court) held, in part, that a 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that supports to the claim.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  The veteran 
was provided adequate notice as to the evidence needed to 
substantiate her claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statement of the case (SSOC) and letters sent to 
the veteran informed her of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The SOC and SSOC included 
summaries of the evidence which had been obtained and 
considered.  The SOC and SSOC also included the requirements 
which must be met to establish service connection.  The 
communications, such as letters from the RO dated in February 
2001, April 2001, and May 2003 provided the veteran with a 
specific explanation of the type of evidence necessary to 
substantiate her claim, as well as an explanation of what 
evidence was to be provided by her and what evidence the VA 
would attempt to obtain on her behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The April 
2001 letter specifically advised her to submit any additional 
evidence which she thought they might need to make a decision 
on her claim.  The February 2001 letter was provided prior to 
the adjudication of the claim.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
claims file contains the veteran's service medical records.  
Her current private treatment records have also been 
obtained.  She has been afforded a VA examination, and a 
relevant medical opinion has been obtained.  The Board does 
not know of any additional relevant evidence which has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

II.  Applicable Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance or enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by service.  See 38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2004).

III.  Factual Background and Analysis

The veteran asserts on appeal that she is entitled to service 
connection for a left foot disorder.  She alleges that she 
incurred such a disorder during her period of service as a 
result of the physical stress from basic training.  

The report of the veteran's enlistment examination conducted 
in March 1981 reflects that she had pes planus which was 
moderate but asymptomatic.  The disorder was not considered 
disabling.  No other disorder of the feet was noted.  

The veteran's service medical treatment records contain only 
a single record which contains any mention of lower extremity 
symptoms.  The entry dated November 12, 1981, shows that the 
veteran complained of having a swollen ankle for three weeks.  
She stated that her boots rubbed while marching and running.  
On examination, there was no sign of swelling or redness.  
Neuro check was adequate.  There was slight numbness to the 
toes.  The assessment was tense muscles.  

There are no additional references to lower extremity 
symptoms in the service medical records.  The veteran was 
discharged from service in November 1981 after approximately 
one month of service; however, this was not a medical 
discharge.  

The earliest post service medical treatment records are dated 
in 1998, but do not contain any mention of problems affecting 
the veteran's left foot.  A record from the Sarasota Memorial 
Hospital dated in June 1998 indicates that physical 
examination was not remarkable.  Numerous other private 
medical records dated in 1998 reflect treatment for a 
recurrent ventral incisional hernia, but again there is no 
mention of problems with her foot.  

The earliest post service treatment record containing any 
indication that the veteran had any left foot complaints is 
dated in 1999.  A private treatment record dated in May 1999 
reflects a complaint of pain in the left ankle and foot 
dorsum.  It was noted that she had twisted her left ankle 
yesterday.  The assessment was sprain left foot.  

The veteran filed her claim for disability compensation in 
September 1999.  In an authorization for consent to release 
information which she submitted in September 1999, she 
recounted having been treated for foot and leg pain from 1998 
to the present.  

A private record dated in September 1999 shows that she was 
seen for a follow up of foot pain.  It was noted that she 
reported that the pain began in service.  

A private treatment record dated in November 1999 reflects 
that the veteran complained of having left foot swelling and 
pain for 16 years.   She said that she had an increase in the 
pain recently, and that prompted her to come in at this 
point.  A private treatment record dated in December 1999 
reflects a diagnosis of calcaneal navicular coalition left 
foot. 

A letter dated in December 1999 from Stephen D. Lasday, 
D.P.M., F.A.C.F.A.S., contains the following comments:

I have been asked to write a letter of evaluation 
on [the veteran].  I have been evaluating her for 
left foot pain in the area of the sinus tarsi.  A 
diagnostic injection into the sinus tarsi has 
brought complete but temporary relief.  X-rays have 
revealed a calcaneonavicular bar.

This type of tarsal coalition, although a 
congenital defect, is often asymptomatic and 
chronic pain is often brought about with increased 
activities, such as one may experience with 
marching in the armed forces training.  In fact, 
some of the early medical literature describing 
tarsal coalition was done on army recruits due to 
the high incidence of symptomatology produced with 
the activities associated with that type of 
training.

We have been able to give her symptomatic and 
temporary relief with injections into the sinus 
tarsi.  Further treatment may include custom 
orthotics or surgical excision of the 
calcaneonavicular bar.     

The veteran was afforded a VA feet examination in June 2004.  
The report reflects that the examiner reviewed the claims 
file.  Following examination, the diagnosis was 
calcaneonavicular bar.  In an addendum dated in June 2004, 
the examiner stated that "It is impossible to relate [the] 
foot condition to service without speculation."  

At the July 2005 hearing on appeal, the veteran testified 
that she did not have any foot problems prior to her entry on 
active duty.  She said that after marching in training, she 
developed sores around her ankles and pain in her foot.  She 
said that she was given pain medicine and crutches, plus she 
wore tennis shoes.  She also reported that after service, she 
continued to have problems with her foot, such as having pain 
in her foot when she had to stand or walk for a long period 
of time.  She recounted that he was not able to get medical 
attention because she did not have insurance coverage.  The 
veteran presented similar testimony during a hearing held 
before an RO hearing officer in February 2004.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the record is without sufficient 
objective evidence supportive of a finding that the veteran's 
current left foot disorder became manifest or otherwise 
originated during her period of service or within one year of 
service separation.  In reaching this conclusion, the Board 
has applied the presumption of soundness and concluded that 
the veteran was in sound physical condition upon entry into 
her period of service in 1981.  Nevertheless, the evidence 
still does not provide a basis for concluding that her 
current left foot disorder is related to service.  In this 
regard, the Board notes that there was only one complaint of 
lower extremity symptoms during service.  Thus, a chronic 
disorder was not shown to be present during service.  On the 
contrary, the lack of subsequent complaints during service 
and for many years thereafter leads to the conclusion that 
the symptoms had resolved.

There is also no medical evidence of the manifestation of 
arthritis of the foot within a year of separation of service 
so as to allow such a disorder to be presumed to have been 
incurred in service.  

The veteran's private medical treatment records show that her 
diagnoses now include a disorder of the left foot; however, 
the records are dated many years after separation from 
service.  The fact that the veteran's own account of the 
etiology of her disability was recorded in her medical 
records is not sufficient to support the claim.  In LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The Board notes that the veteran has alleged in testimony and 
statements on appeal that her current left foot disorder 
originated during her period of service.  However, the Board 
notes that the veteran is not competent, as a lay person, to 
assert that a relationship exists between her period of 
service and such disorder, or to otherwise assert medical 
causation. See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

There are two opposing medical opinions with respect to 
whether or not the veteran's current left foot disorder is 
related to service.  First, there is the opinion from Dr. 
Lasday in which he states that this type of foot problem may 
become symptomatic during military training.  He does not, 
however, specifically link this veteran's condition to her 
period of service.  A VA physician concluded that the 
veteran's condition could not be related to service without 
speculation.  The Board concludes that the VA opinion is 
persuasive.  In this regard, the Board notes that the VA 
opinion is more consistent with the complete lack of any 
record of complaints of left foot pain for a lengthy period 
after service.  The Board has noted that the veteran 
testified that she did not report complaints of foot pain 
because she did not have any insurance coverage.  However, 
there are numerous medical treatment records dated in 1998 
which show that she was being seen by doctors for other 
problems, yet there is no indication that she reported any 
complaint of foot pain.  The first complaint of foot pain did 
not arise until after her post service ankle sprain in 1999.  

In summary, the record is devoid of competent evidence 
establishing that the veteran's current left foot disorder 
became manifest or otherwise originated during the veteran's 
period of service.  The probative medical evidence simply 
fails to adequately establish any relationship or nexus 
between such a disorder and the veteran's period of service.  
Therefore, the Board concludes that a left foot disorder, to 
include postoperative residuals of a calcaneonavicular bar of 
the left foot, was not incurred in or aggravated by service, 
and any arthritis of the left foot may not be presumed to 
have been incurred in service.  




ORDER

Service connection for a left foot disorder, to include 
postoperative residuals of a calcaneonavicular bar of the 
left foot, is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


